Exhibit 10.1

 

PROMISSORY NOTE

 

Principal Amount: $70,414,087.87

 

Date:

As of March 21, 2006

 

 

 

Wilmington, Delaware

 

§1.          Promise to Pay.

 

For value received, the Company hereby promises to pay to the order of Hallmark
Entertainment Holdings, Inc. or its assigns, (“Holdings”) at such place as
Holdings may, from time to time specify in writing, the above principal amount
outstanding under this Note together with all fees and accrued interest no later
than the Maturity Date and in accordance with Section 2 hereof.

 

§2.          Interest.

 

§2.1        Loans provided hereunder shall bear interest at the rate of LIBOR
plus 300 basis points per annum from the effective date of March 21, 2006 and
shall be payable in full on May 31, 2007 (“Maturity Date”).

 

§2.2        All calculations of interest and fees shall be made on the basis of
actual number of days elapsed in a 360-day year and accrued but unpaid interest
shall be added to the principal amount annually.)

 

§2.3        “LIBOR” shall mean the three month rate for London Inter-Bank
Offering Rate published for the first day of each quarter in the Wall Street
Journal.

 

§3.          Repayment and Optional Prepayment.

 

§3.1        The Company shall pay to Holdings a single principal payment
together with all accrued and unpaid interest on the Maturity Date.

 

§3.2        The Company shall have the privilege at any time and from time to
time, to prepay this Note in whole or in part without premium or penalty to the
extent permitted by that certain Credit and Security Agreement dated as of
August 31, 2001 with JPMorgan Chase as agent (“Credit Agreement”).

 

§4.          Events of Default.

 

Each of the following shall constitute an event of default hereunder (an “Event
of Default”):

 

(i)            The failure of the Company to make any payment of principal or
interest hereunder when the same is due and payable, and such failure to pay
continues for a period of five (5) days or more after written notice thereof
from Holdings;

 

(ii)           The Company shall be in default with respect to the Credit
Agreement or with respect to that certain Note Purchase Agreement dated as of
August 1, 2003 by and between Crown Media Holdings, Inc. and HC Crown Corp and
such default under either facility could accelerate the maturity of the
indebtedness thereunder and such default is not cured or waived within the grace
period provided therein.

 

1

--------------------------------------------------------------------------------


 

5.             Remedies.

 

Upon the occurrence of an Event of Default and at any time thereafter during the
continuance of such Event of Default hereunder, Holdings shall have the right to
declare the entire unpaid amount of principal and interest hereunder immediately
due and payable in full without presentation, demand or protest, each of which
is hereby waived by the Company.

 

§6           Waivers.

 

§6.1        The failure by Holdings to exercise any right or remedy available
hereunder in the Event of Default shall in no event be construed as a waiver or
release of the same. Likewise, Holdings shall not, by any act or omission or
commission, be deemed to waive any right hereunder unless such waiver is
evidenced in writing and signed by Holdings, and then only to the extent
specifically set forth in such writing. Moreover, a waiver with respect to any
one event shall not be construed as continuing or as a bar to or waiver of
Holdings’ rights or remedies with respect to any subsequent event.

 

§6.2        The Company expressly waives presentment for payment, notice of
dishonor, protest, notice of protest, diligence of collection, and each other
notice of any kind, and hereby consent to any number of renewals or extensions
of time for payment hereof, which renewals and extensions shall not affect the
liability of the Company.

 

§6.3        The Company hereby waives and releases all errors, defects and
imperfections in any proceeding instituted by Holdings under the terms hereof as
well as all benefits that might accrue to the Company by virtue of any present
or future laws exempting any property, real, personal or mixed, or any part of
the proceeds arising from any sale of such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and the Company agrees that any
real estate that may be levied upon pursuant to a judgment obtained by virtue
hereof, or any writ of execution issued thereon, may be sold upon any such writ
in whole or in part or in any other manner desired by Holdings.

 

§7.          Notices.

 

Each notice required to be given to any party hereunder shall be in writing and
shall be deemed to have been sufficiently given for all purposes when sent by
certified or registered mail, return receipt requested, to the party at its
respective address as follows or to such other address as indicated by such
party in writing:

 

Company:

Crown Media Holdings, Inc.

 

12700 Ventura Blvd, Suite 200

 

Studio City, CA 91604

 

Phone: 818-755-2400

 

ATTN: Executive VP, Legal Affairs

 

 

Holdings:

Hallmark Entertainment Holdings, Inc.

 

2501 McGee, MD #342

 

Kansas City, MO 64108

 

ATTN: Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

With a copy to:

Hallmark Cards, Incorporated

 

P.O. Box 419126

 

Kansas City, MO 64141

 

ATTN: General Counsel

 

§8.          Assignability.

 

This Agreement shall be binding upon and inure to the benefit of the Company and
Holdings and their respective successors and assigns; provided, however, that
this Note, or any portion thereof, may not be assigned by the Company without
the written consent of Holdings.

 

§9.          Modifications.

 

This Note may be modified only in a writing signed by the Company and Holdings.
Any amendment, extension of time or any other modification shall not affect
Company’s obligations hereunder.

 

§10.        Governing Law.

 

This Note shall be governed by and construed according to the laws of the State
of Delaware without regard to the conflict of laws provisions thereof.

 

§11.        Headings.

 

The heading preceding the text of each Section hereof is inserted solely for
convenience of reference and shall not constitute a part of this Note, nor shall
the same affect the meaning, construction of effect hereof.

 

§12.        Severability.

 

If any provision of this Note or the application thereof is declared by a court
of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall be unaffected and remain valid and enforceable to the
fullest extent permitted by law.

 

IN WITNESS WHEREOF, the undersigned officers have executed this Note as of the
day and year first above written thereby legally binding such party to the terms
hereof.

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

By

/s/ William J. Aliber

 

 

 

 

 

 

Name:

William J. Aliber

 

 

 

 

 

 

Title:

EVP / CFO

 

 

3

--------------------------------------------------------------------------------